Case 19-02033-VFP        Doc 83      Filed 05/24/21 Entered 05/24/21 13:30:04       Desc Main
                                     Document     Page 1 of 2



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, N.J. 07039
(973) 597-9100
Jonathan I. Rabinowitz
Barry J. Roy
jrabinowitz@rltlawfirm.com
Attorneys for Jeffrey A. Lester,
  Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


 In re:                                         Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS INC.,                   Chapter 7
 et al.,
                                                Jointly Administered
                        Debtors.


 JEFFREY A. LESTER, CHAPTER 7                   Adv. Pro. No. 19-02033 (VFP)
 TRUSTEE FOR IMMUNE
 PHARMACEUTICALS, INC.,                         Oral Argument Requested
 et al.,
                                                Hearing Date: June 15, 2021
                        Plaintiff,                            at 10:00 A.M.

 v.

 DISCOVER GROWTH FUND, LLC,

                        Defendant.


               NOTICE OF MOTION OF JEFFREY A. LESTER, CHAPTER 7
               TRUSTEE, FOR EXTENSION OF DISCOVERY DEADLINES

          PLEASE TAKE NOTICE that Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for

the bankruptcy estates of Immune Pharmaceuticals Inc. and related debtors, and Plaintiff in the

above-captioned adversary proceeding, shall move before this Court on June 15, 2021 at 10:00
Case 19-02033-VFP        Doc 83    Filed 05/24/21 Entered 05/24/21 13:30:04            Desc Main
                                   Document     Page 2 of 2



A.M. or as soon thereafter as counsel may be heard for entry of an order extending the current

discovery deadlines in the within adversary proceeding for sixty (60) days.

       PLEASE TAKE FURTHER NOTICE that the Trustee relies upon the Motion and

Certification filed herewith and submits that a formal Brief is not necessary because the governing

law is not complex.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

2(a), any opposition to the Motion must be filed and served within 7 days of the hearing date.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

3(d), the Motion will be decided on the papers unless opposition is filed.

Dated: May 24, 2021                          RABINOWITZ, LUBETKIN & TULLY, LLC
Livingston, New Jersey                       Attorneys for Jeffrey A. Lester, Chapter 7 Trustee



                                             By: ___/s/ Barry J. Roy
                                                    BARRY J. ROY
